Case 3:19-cv-00028-MMH-MCR Document 40 Filed 01/22/20 Page 1 of 2 PageID 264




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                  JACKSONVILLE DIVISION

    STEPHEN KNUTH,

                 Plaintiff,

    v.                                                      Case No. 3:19-cv-28-J-34MCR

    NELNET GUARANTOR SOLUTIONS,
    INC., a/k/a Nelnet, Inc.,

                 Defendant.



                                            ORDER

          THIS CAUSE is before the Court on the Joint Motion to Stay Discovery and the

    Unexpired Pre-Trial Deadlines and Memorandum of Law in Support (Dkt. No. 39; Motion)

    filed on January 21, 2020. In the Motion, the parties request that the Court stay discovery

    and the unexpired pre-trial deadlines until matters that may impact this case are decided

    by the United States Supreme Court and the Eleventh Circuit Court of Appeals. See

    Motion at 1. After due consideration, it is

          ORDERED:

          1. The Joint Motion to Stay Discovery and the Unexpired Pre-Trial Deadlines and

              Memorandum of Law in Support (Dkt. No. 39) is GRANTED.

          2. This case is STAYED, and the Clerk of the Court is directed to administratively

              close the case pending further Order of the Court.

          3. The parties are directed to file a joint status report on July 22, 2020, and every

              sixty (60) days thereafter.
Case 3:19-cv-00028-MMH-MCR Document 40 Filed 01/22/20 Page 2 of 2 PageID 265




          4. The parties are further directed to file a motion to lift the stay 30 days after the

             issuance of the last opinion by the Supreme Court or the Eleventh Circuit Court

             of Appeals.


          DONE AND ORDERED in Jacksonville, Florida this 22nd day of January, 2020.




    ja


    Copies to:

    Counsel of Record




                                               -2-
